DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-8) in the reply filed on 8/25/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because as indicated in the restriction mailed on 6/25/21 all the inventions claimed are independent or distinct for the reasons given in the restriction mailed on 6/25/21  and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the first recess".  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the third barb".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Euteneuer et al. (2013/0153627).
Euteneuer discloses a surgical anchoring device (100), comprising: a first beam (106a, see figure below) and a second beam (106b, see figure below) each extending along a longitudinal direction (Fig. 1 and 4 and [0046]); and a connecting member (104, see figure below) bridging a first proximal portion of the first beam to a second proximal portion of the second beam such that the first beam is substantially aligned with the second beam (see figure below, Fig. 1-4 and [0046]); a first barb (122a) protruding from a medial side of the first beam (Fig. 1-4 and [0049]), wherein the first barb extends diagonally in a generally proximal direction (Fig. 1-4); and a second barb (122c) protruding from a medial side of the second beam (Fig. 1-4 

    PNG
    media_image1.png
    762
    932
    media_image1.png
    Greyscale


Euteneuer further discloses a reinforcing ridge (see figure below) disposed within the first recess (see figure below); wherein the connecting member extends further proximally than the proximal ends of the beams (see figure above, Fig. 1 and 4); wherein the first beam, second beam, connecting member, first barb, and second barb comprise a monolithic structure formed of a single unitary piece of material (Fig. 1-4 and claim 7); wherein the first beam extends between a proximal end and a distal end (see figure above), the proximal end terminating in a first surface having a first shape (see figure above) and the distal end terminating in a second surface having a substantially different shape (see figure above where the distal end is a tear shape); wherein the proximal end terminates in a substantially circular surface (see figure above here it is a cylindrical shaped portion except at the distal end) and the distal end terminates in a substantially teardrop-shaped surface (see figure above); wherein the proximal end terminates in a surface aligned with a lateral axis (see figure above) and the distal end terminates in a surface oriented at an oblique angle relative to the lateral axis (see figure above where the tear drop is at an angle); wherein the third barb (122b) is contiguous with the distal end of the first beam (Fig 1). 

    PNG
    media_image2.png
    244
    420
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teach an anchoring device with 2 beams, connecting member, and barbs which appear to teach the claimed limitations either alone or in combination. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771